Opinion filed October 22, 2015




                                       In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-13-00313-CV
                                     __________

                      DONNY LEE BRETZ, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                                 Ector County, Texas
                          Trial Court Cause No. A-17,040


                      MEMORANDUM OPINION
      Donny Lee Bretz, an inmate proceeding pro se and in forma pauperis, appeals
the trial court’s order denying his motion to rescind an order to withdraw funds from
his inmate account. We affirm.
      The jury convicted Appellant of murder in 1985 in Cause No. A-17,040 in the
70th District Court of Ector County and assessed his punishment at confinement for
a term of ninety-nine years. The jury additionally assessed a fine in the amount of
$10,000. Approximately twenty-seven years later, a document entitled “ORDER
TO WITHDRAW FUNDS” was signed and entered in the original criminal cause
number. We will refer to this order as a “withdrawal notification.” See TEX. GOV’T
CODE ANN. § 501.014(e) (West 2012); Harrell v. State, 286 S.W.3d 315, 316 n.1
(Tex. 2009). The withdrawal notification was addressed to the Texas Department
of Criminal Justice, and it advised the Department that Appellant had been assessed
“court costs, fees and/or fines and/or restitution” in the amount of $10,000. The
withdrawal notification also indicated that it was issued pursuant to Section 501.014.
The withdrawal notification directed the Department to withhold the amount of
$10,000 from Appellant’s inmate account.
      On August 5, 2013, Appellant sent a letter regarding his “MOTION TO
RESCIND ORDER TO WITHDRAW FUNDS FROM INMATE TRUST FUND
ACCOUNT.” The trial court denied the motion on August 21, 2013. On appeal,
Appellant challenges the denial of the motion in a single issue. He asserts that the
trial court did not “have the means of collection of financial portions” of the
judgment of conviction. He also contends that the withdrawal notification was
improper because he had previously been determined to be indigent.
      In Harrell v. State, the Texas Supreme Court held that a withdrawal
notification directing prison officials to withdraw money from an inmate account
pursuant to Section 501.014(e) is a civil matter akin to a garnishment action or an
action to obtain a turnover order. Harrell, 286 S.W.3d at 317–19. The inmate’s due
process rights are satisfied if he receives notice of the withdrawal notification and
an opportunity to contest the dollar amount and statutory basis of the withdrawal in
the form of a motion to rescind or modify the withdrawal notification. Id. at 320–
21. The trial court’s disposition of such a motion creates an appealable order. See
Ramirez v. State, 318 S.W.3d 906, 908 (Tex. App.—Waco 2010, no pet.). We
review a trial court’s decision whether to deny a motion contesting a withdrawal
                                          2
notification under an abuse of discretion standard. Williams v. State, 332 S.W.3d
694, 698 (Tex. App.—Amarillo 2011, pet. denied).
      Contrary to Appellant’s assertion, Section 501.014(e) provides a means to the
trial court to collect the financial portion of his judgment of conviction. The statute
provides a postjudgment collection mechanism for the trial court to enforce a money
judgment by seizing funds to satisfy the monetary portion of the judgment. Harrell,
286 S.W.3d at 319. Furthermore, the statute specifically permits the collection of
“all orders for fines.” GOV’T § 501.014(e)(5).
      The withdrawal notification required the withdrawal of $10,000 from
Appellant’s inmate account. This is the same amount of the fine assessed by the jury
as reflected in the original judgment of conviction and sentence. A recitation in the
judgment, such as the one here assessing a fine of $10,000, creates a binding
presumption of regularity absent direct proof to the contrary. Williams, 332 S.W.3d
at 699–700; see Johnson v. State, 72 S.W.3d 346, 349 (Tex. Crim. App. 2002).
Therefore, we conclude that the fine was properly collectable. See Williams, 332
S.W.3d at 700.
      With respect to Appellant’s complaint based upon his indigence, a defendant
may not be ordered to reimburse court-appointed attorney’s fees without evidence
of an ability to pay. Mayer v. State, 309 S.W.3d 552 (Tex. Crim. App. 2010).
However, fines and legislatively mandated fees and costs may be withdrawn from
an inmate’s account without regard to his ability to pay. In re Bryant, No. 07-11-
0052-CV, 2011 WL 677340, at *2 (Tex. App.—Amarillo Feb. 25, 2011, orig.
proceeding); see Armstrong v. State, 320 S.W.3d 479, 482–83 (Tex. App.—Amarillo
2010) (Pirtle, J., concurring), rev’d in part on other grounds, 340 S.W.3d 759 (Tex.
Crim. App. 2011). Such fines and fees are properly collectable by means of a
withdrawal notification regardless of a defendant’s ability to pay. Snelson v. State,


                                          3
341 S.W.3d 582, 585 (Tex. App.—Amarillo 2011, no pet.); see Williams, 332
S.W.3d at 700. Accordingly, we overrule Appellant’s sole issue.
                                   This Court’s Ruling
      We affirm the order of the trial court denying Appellant’s “MOTION TO
RESCIND ORDER TO WITHDRAW FUNDS FROM INMATE TRUST FUND
ACCOUNT.”




                                                  JOHN M. BAILEY
                                                  JUSTICE


October 22, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        4